IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                                Fifth Circuit
                                                                              F I L E D
                                     No. 07-10162                           September 26, 2007
                                   Summary Calendar


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

LISA TAGUILAS, also known as Lisa Teguilas

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:05-CR-195-6


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Lisa Taguilas appeals her 120-month sentence following a guilty-plea
conviction for maintaining a drug-involved premises, in violation of 21 U.S.C.
§ 856. She asserts that the district court erred in denying her request for a two-
level reduction as a minor participant. Taguilas cannot establish that she is
entitled to the reduction because, based on the facts in the presentence report,
her conduct was not “substantially less culpable” than the average participant.
See United States v. Lopez-Urbina, 434 F.3d 750, 767 (5th Cir. 2005); United


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-10162

States v. Villanueva, 408 F.3d 193, 203-04 & n.9 (5th Cir. 2005). Consequently,
the judgment of the district court is AFFIRMED.




                                      2